                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                  Chapter 11

CRAFTWORKS PARENT, LLC., et al.,                        Case No. 20-10475 (BLS)

                                 Debtors.               Jointly Administered
                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of John A. Morris of Pachulski Stang Ziehl & Jones LLP, to represent the Official Committee of
Unsecured Creditors, in the above-captioned cases and any related adversary proceedings.

Dated: May 11, 2020                              /s/ Colin R. Robinson
                                                 Colin R. Robinson (DE Bar. No. 5524)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 919 North Market Street, 17th Floor
                                                 Wilmington, Delaware 19899-8705 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Email: crobinson@pszjlaw.com

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of Bar of the State of New York, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of these actions. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

Dated: May 11, 2020                              /s/ John A. Morris
                                                 John A. Morris (NY Bar No. 2405397)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 780 Third Avenue, 34th Floor
                                                 New York, NY 10017-2024
                                                 Telephone: (212) 561-7700
                                                 Facsimile: (212) 561-7777
                                                 Email: jmorris@pszjlaw.com

                                    ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
